Citation Nr: 1118059	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for depressive disorder.

The Board notes that the Veteran has diagnoses of various acquired psychiatric disabilities.  The United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for a single psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for depressive disorder in order to comply with the Court's holding.


FINDING OF FACT

Any current psychiatric disorder is not shown to be etiologically related to service based on the competent and credible evidence of record.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and psychoses may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, the Veteran received complete notice regarding his claim for service connection.

The Veteran's service treatment records, service personnel records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board notes that the Veteran identified potentially outstanding VA treatment records located at the North Chicago VA Medical Center for the years 1980 and 1981.  However, that facility indicated that the Veteran had not been a patient there and that they had no records for him.  See August 2008 Response.  There is no indication that additional efforts are necessary to obtain any outstanding records.

The Board also notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's diagnosed psychiatric condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses of an acquired psychiatric disorder.  The Veteran underwent an enlistment examination in June 1973.  No relevant abnormalities were noted, though he reported a prior history of depression.  In recent statements, the Veteran stated that this history of depression was related to anxiety over not being able to find a job prior to service.  He stated that he was never diagnosed or treated for depression prior to service.

Additional records dated in February 1975 show the Veteran was treated for injuries resulting from a fight on the beach.  In recent statements, the Veteran asserted that this fight was representative of the depression and anxiety he felt at the time.

The Veteran was seen in April 1975 for an evaluation for alcohol abuse.  He reported that he had been drinking for 7 years, with heavy use during the past 3 or 4 years.  He had been drunk nearly every day while at port.  In recent statements, the Veteran asserted that his alcohol abuse was his way of self-medicating his symptoms of depression and anxiety.  

A March 1976 separation examination recorded no relevant abnormalities.

Postservice treatment records reflect treatment for alcohol and substance abuse beginning in 1982.  Additional records dated December 1984 show the Veteran reported attempting suicide in 1973 by overdosing on pills, and in 1976, by running in front of a bus.  However, these records do not reflect any diagnoses of depression or another psychiatric condition.  The earliest diagnosis of a psychiatric disorder was in July 1997, when the Veteran was diagnosed with depression.  He reported having depression for 3 years.  During that time, he attempted suicide twice, with the most recent attempt in February 1997.  He was later diagnosed with an adjustment disorder with depressed mood in November 1997. 

VA treatment records dated January 2006 show the Veteran reported that he started drinking as a teenager and continued to drink during service.

The Veteran was afforded a VA examination in July 2009.  The claims file was reviewed by the examiner, who documented the relevant social, occupational, and medical history in the examination report.  The Veteran's statements were largely consistent with the evidence previously described.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the VA examiner diagnosed the Veteran with a mood disorder, not otherwise specified, and continuous alcohol and cannabis abuse.  However, he concluded that this disorder was less likely than not related to service.  He noted that most of the Veteran's reports of past depression were uncorroborated through review of the service treatment records.  Most, if not all, of the Veteran's suicide attempts occurred during episodes of excessive drinking.  While the Veteran asserted that his alcoholism was an effort to self-medicate his problems of depression and anxiety, the examiner believed to a reasonable degree of psychological certainty that there was an equal possibility that depression or anxiety was caused by excessive alcohol use.  The examiner was unable to opine as to whether any mental disorder was caused or permanently aggravated by alcohol abuse without resort to speculation.

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Based on the evidence of record, the Board finds that service connection for depression is not warranted.  Although the Veteran is currently diagnosed with depression, the overall weight of the evidence is against a finding that this condition was incurred in or otherwise related to service.  While the Veteran has claimed that certain documented incidents in service, such as fights and alcohol abuse, were the result of depression, service treatment records did not reflect any treatment or diagnoses of depression or other psychiatric disorders.  The earliest diagnosis of such a condition was in 1997, 20 years after discharge.  The VA examiner in this case concluded that it was less likely than not that the Veteran's diagnosed mood disorder was the result of service.  This conclusion was supported by accompanying reasons and bases, as discussed above.  There is no other competent medical opinion linking the Veteran's depression to service.  Moreover, to the extent that the Veteran reported a suicide attempt in 1976, the Board notes that there is no record of a diagnosis of a psychiatric disorder within one year of discharge from service, and therefore the applicable presumptions are not implicated.

The record also contains evidence of substance abuse.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this regard, the Board notes that the Veteran has asserted that people with psychiatric problems are known to turn to drugs and alcohol as a way to self-medicate instead of seeking help from medical professionals, and therefore it seems reasonable to assume that the Veteran's substance abuse may have been masking the symptoms of a psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the record contains no competent medical evidence indicating that the Veteran's alcohol was masking a psychiatric disorder. The Veteran has not established that he has the requisite expertise to establish this fact.  Moreover, the VA examiner in this case indicated it was unlikely that the Veteran's alcohol abuse had any direct or causal relationship to his mood disorder, and the Board notes that the Veteran's history of alcohol abuse pre-dated service according to the Veteran's own history.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  In adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that his service treatment records show no complaints of depression or anxiety, and the fact that his 1976 separation examination was normal, weigh heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the normal contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

Here, the Veteran has presented some evidence regarding  being exposed to certain stressors in service, including being robbed and participating in the evacuation of Saigon, Vietnam.  However, there is no competent evidence of a diagnosis of PTSD in the claims file, and he does not contend otherwise. 

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


